Citation Nr: 0611387	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-05 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from April 1966 until February 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Chicago, Illinois.

In a February 2003 communication, the veteran expressed his 
desire for a hearing before a Veteran's Law Judge in 
Washington, D.C.  A hearing was scheduled in September 2003.  
However, the veteran was unable to attend due to inclement 
weather.  His request to reschedule was granted and another 
hearing was arranged in January 2004.  However, the veteran 
failed to report for that proceeding.  

It is further observed that the veteran's claims file has 
been transferred to the RO in Huntington, West Virginia, 
during the pendency of the appeal.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's chronic 
lumbosacral strain has been productive of complaints of pain 
and tenderness; objectively, the evidence shows some 
tenderness, with slight lordosis and demonstrated functional 
impairment comparable to no more than moderate limitation of 
motion.  


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for chronic lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5295 (as in effect prior to September 26, 
2003) and Diagnostic Code 5237 (as in effect from September 
26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  While such letter did not set forth the relevant 
diagnostic code (DC) for the disability at issue, such 
information was included in the December 2002 statement of 
the case.  Indeed, under the heading "Pertinent Laws; 
Regulations; Ratings Schedule Provisions," the criteria for 
DCs 5292 and 5295 were provided.  Additionally, a subsequent 
supplemental statement of the case in April 2005 contained 
the revised criteria for disabilities of the spine effective 
September 26, 2003.  Therefore, the Board finds that the 
appellant has been informed of what was necessary to achieve 
a higher rating for his service-connected disability at 
issue.

The notice described above did not contain the law concerning 
effective dates.  However, because the instant decision 
denies the veteran's increased rating request, no effective 
date is assigned.  As such, the absence of notice as to 
effective dates does not prejudice the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the April 2005 
Supplemental Statement of the Case included such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
claim was readjudicated thereafter.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her or his 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's statements in support of his claim.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to each claim.  

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, for evaluating 
intervertebral disc syndrome, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.  

It is found that the diagnostic criteria pertaining to 
intervertebral disc syndrome are not for application in the 
present appeal.  Indeed, the objective evidence contains no 
findings of disc space narrowing and does not reveal any 
radicular symptoms associated with intervertebral disc 
syndrome.  In light of this, there is no need for analysis 
under Diagnostic Code 5293 as in effect prior to September 
23, 2002, from September 23, 2002 through September 25, 2003, 
and from September 26, 2003.  

The veteran's claim for an increased rating for his service- 
connected chronic lumbosacral strain was received on November 
7, 2000.  As such, the rating period on appeal is from 
November 7, 1999, one year prior to the date of receipt of 
the reopened increased rating claim.  See 38 C.F.R. § 
3.400(o)(2).

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for chronic lumbosacral 
strain pursuant to Diagnostic Code 5295.  
That Diagnostic Code, as in effect prior to September 26, 
2003, provides for a 
20 percent rating where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 

The Board had reviewed the evidence of record and finds that, 
during the period in question, the veteran's disability 
picture is appropriately reflected by the currently assigned 
20 percent rating under the old version of Diagnostic Code 
5295.  Indeed, 
VA examination in December 2000 showed no palpable muscle 
spasm.  There was no bony deformity or step off of the lumbar 
spine.  Furthermore, the evidence of record fails to indicate 
listing of whole spine to opposite side or loss of lateral 
motion with osteo-arthritic changes.  To the contrary, a 
January 2002 VA outpatient treatment report contained a 
finding of or normal spinal curvature and mobility.   The 
competent evidence also fails to show positive Goldthwaite's 
sign, or narrowing or irregularity of joint space.  

The Board acknowledges a November 2000 VA outpatient 
treatment report showing complaints of muscle spasms.  
Moreover, a VA discharge summary dated in June 2002 revealed 
tenderness on palpation in the mid and lower back.  However, 
this symptomatology has been contemplated in the currently 
assigned 20 percent evaluation under Diagnostic Code 5295.

Regarding marked limitation of forward bending in standing 
position, the December 2000 VA examination did demonstrate 
pain with forward flexion of the lumbar spine beyond 20 
degrees.  Furthermore, x-rays showed a loss of lordosis, as 
noted in an August 2001 VA clinical record.  However, the 
overall evidence, as detailed above, is not consistent with 
the criteria for the next-higher 40 percent rating under 
Diagnostic Code 5295. 

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as pain, weakness, fatigability and incoordination as 
provided under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board acknowledges the veteran's consistent complaints of low 
back pain indicated throughout the VA outpatient treatment 
reports.  For example, in a November 2000 VA outpatient 
treatment report, the veteran stated that his lumbosacral 
strain limited his ability to perform lifting and reaching 
activities.  Furthermore, upon VA examination in December 
2000, he complained of stiffness with early morning rising 
and with weather changes.  He reported that he had tried 
physical therapy, heat therapy and a back brace.  Also, an 
August 2001 VA record showed that the veteran was taking 
Flexeril.  Additionally, in a February 2002 VA clinical 
record, the veteran reported lumbar pain rating 7 out of 10 
in intensity.  He requested codeine for pain management, as 
Ibuprofen was not relieving his symptoms.  Moreover, a May 
2002 VA outpatient treatment report indicates use of a 
heating pad for back pain.  A June 2002 VA record reflects a 
request for a back brace.  

Despite the pain complaints described above, the veteran's 
disability does not most nearly approximate the next-higher 
40 percent evaluation under Diagnostic Code 5295.  Indeed, a 
November 2000 VA outpatient treatment report revealed that 
the veteran could walk without difficulty.  Furthermore, a 
January 2002 VA clinical record indicated that there was no 
tenderness or pain of the lumbar spine at that time.  No 
other evidence of record shows functional impairment 
comparable to the  criteria for a 40 percent rating under 
Diagnostic Code 5295.

For the foregoing reasons, the next-higher 40 percent rating 
under the old version of Diagnostic Code 5295 is not 
warranted here.  

The Board has also considered whether any alternate 
Diagnostic Code, as in effect prior to September 26, 2003, 
may serve as a basis for an increased rating.  In this 
regard, Diagnostic Code is 5292, for limitation of motion of 
the lumbar spine, is applicable.  That Code section provides 
a 20 percent evaluation where the evidence demonstrates 
moderate limitation of motion.  A 40 percent rating is for 
application where there is severe limitation of lumbar spine 
motion.  

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine consistent with a 40 
percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Indeed, VA examination in December 2000 showed that 
the veteran could extend to 20 degrees with minimal pain.  He 
could side bend to 15-20 degrees without pain or stiffness 
and he had no problem with full rotation.  There was pain and 
stiffness with forward flexion beginning at 20 degrees.  Also 
concerning range of motion, a VA discharge summary dated in 
August 2001revealed forward flexion to 80 degrees.  Extension 
and rotation were normal.  The rest of the physical 
examination was unremarkable.  

While acknowledging the findings of pain and stiffness with 
forward bending at 20 degrees, as well the other findings of 
pain and limited function as previously discussed, these are 
appropriately reflected by the current 20 percent evaluation 
for moderate limitation of motion.  The overall range of 
motion data, as described above, simply do not support a 
finding of severe limitation of motion, even when accounting 
for additional functional limitation due to factors such as 
pain and weakness. 

No other Diagnostic Code is found to be relevant in 
evaluating the veteran's service-connected chronic 
lumbosacral strain.  Indeed, as there is no evidence of 
vertebral fracture, Diagnostic Code 5285 is not for 
application.  Similarly, as the evidence does not reveal a 
disability picture analogous to ankylosis, Diagnostic Codes 
5286 and 5289 do not apply.  No other Diagnostic Code is for 
application.  

Based on the above, the rating schedule as in effect prior to 
September 26, 2003, cannot afford a rating in excess of 20 
percent for the veteran's service-connected lumbosacral 
strain.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2004).  Under these 
relevant provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain.  

It is observed that the clinical records from August 26, 
2003, do not pertain to the veteran's lumbosacral strain.  
However, as set forth under 38 C.F.R. § 4.1, it is essential 
that each disability be viewed in relation to its history.  
As such, it is appropriate to consider evidence dated prior 
to September 26, 2003, in evaluating the propriety of an 
increased rating under the revised schedular criteria.  

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  Indeed, there is no showing that 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  To the contrary, a June 2002 VA discharge 
summary revealed forward flexion to 80 degrees.  There is 
also no showing of favorable ankylosis of the entire 
thoracolumbar spine.  

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Again, the 
December 2000 VA examination report indicated pain and 
stiffness beginning at 20 degrees of forward flexion.  
However, for the reasons already discussed, the veteran's 
overall 
disability picture is not more nearly approximated by the 
next-higher 40 percent evaluation under the general rating 
formula for diseases and injuries of the spine.  

In conclusion, the evidence of record reveals a disability 
picture consistent with the 20 percent evaluation assigned 
throughout the rating period on appeal.  There is no basis 
for an increased rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 20 percent for chronic lumbosacral 
strain is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


